EXHIBIT 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES QUARTERLY DIVIDEND CALGARY, ALBERTA – MAY 2, 2013 – FOR IMMEDIATE RELEASE Canadian Natural Resources Limited announces its Board of Directors has declared a quarterly cash dividend on its common shares of C$0.125 (twelve and one-half cents) per common share. The dividend will be payable July 1, 2013 to shareholders of record at the close of business on June 14, 2013. Canadian Natural is a senior oil and natural gas production company, with continuing operations in its core areas located in Western Canada, the U.K. portion of the North Sea and Offshore Africa. CANADIAN NATURAL RESOURCES LIMITED 2500, 855 – 2nd Street S.W. Calgary, Alberta T2P 4J8 Telephone: (403) 514-7777 STEVE W. LAUT Facsimile: (403) 514-7888 President Email: ir@cnrl.com Website: www.cnrl.com DOUGLAS A. PROLL Executive Vice-President Trading Symbol - CNQ Toronto Stock Exchange New York Stock Exchange COREY B. BIEBER Chief Financial Officer & Senior Vice-President, Finance Certain information regarding the Company contained herein may constitute forward-looking statements under applicable securities laws.Such statements are subject to known or unknown risks and uncertainties that may cause actual results to differ materially from those anticipated or implied in the forward-looking statements. Refer to our website for complete forward-looking statements www.cnrl.com
